Title: To Benjamin Franklin from John MacMahon: Prescription and Directions, 14 September 1782
From: MacMahon, John
To: Franklin, Benjamin


I.
ce 14 septbre. [1782?]
Huit paquets de sel de Glauber, chacun d’une demi-once.
  Six prises de pilules de Starkey, chacune de quatre graines.
  Pour son Excellence M. Franklin
Mc. M
 
[In William Temple Franklin’s hand:] De plus Une once d’Emulsion, edulcorée avec une Once de Syrop de Diacode
  
II.
sept. the 14th. [1782?]
An ounce of wild succory roots is to be boiled in a quart of water, during seven or eight minutes.
Strain the decoction and dissolve in it one of the packets of salt.
This is to be drank every morning fasting, by glasses of a quarter of an hour’s distance between each glass.
One of Starkey’s pills is to be taken every night.
They are a little laxative and anodyne.
Mc. M.
